Citation Nr: 1723916	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for amyloidosis of the lung, to include as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	Celena Burkhart, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1956 to June 1958 and from August 1961 to August 1965 with additional service in the Michigan Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May  2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2017, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; thereafter, the Veteran submitted additional evidence along with a waiver of RO consideration of that evidence.

In April 2013 and December 2015, the case was remanded in order for the RO to schedule a travel board hearing.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's amyloidosis of the lung is at least as likely as not the result of in-service asbestos exposure. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for amyloidosis of the lung have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004).

In considering the evidence of record under the laws and regulations relevant to adjudication of the Veteran's claim, the Board concludes that service connection for amyloidosis due to asbestos exposure is warranted.

The Veteran asserts that his amyloidosis of the lung is related to in-service asbestos exposure or, in the alternative, to Agent Orange exposure.   However, as the grant of service connection for amyloidosis is, in pertinent part, predicated on a positive nexus opinion based on in-service asbestos exposure, the discussion will only address that causal relationship. 

The private medical evidence establishes that the Veteran is diagnosed as having amyloidosis of the lung, status post resection.  

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of amyloidosis.  Nevertheless, the Veteran reported that he was in constant contact with asbestos while stationed at the Brooklyn Navy Yard aboard the USS Constellation between 1961 and 1962.  See Veteran's June 2010 statement.  The Veteran stated that his duties as an airman at the Brooklyn Naval Yard included standing fire watches for the welders and cleaning spaces containing discarded asbestos pipe wrap without the benefit of protective masks.  See Veteran's May 2011 statement; Board hearing transcript at 9-10.  The Veteran also denied any pre-service asbestos exposure working for Kroger Supermarkets and any post-service asbestos exposure as a United Parcel Service driver.  See Board hearing transcript at 10-13.  

The Veteran's service personnel records confirm that in August 1961, the Veteran was transferred to the USS Constellation in Brooklyn, New York at Navy Shipyard.   The Veteran's duty at the time was noted to be outfitting.  The Veteran's service personnel records reflect that his military occupational specialty (MOS) was airman and aviation ordnanceman.  The Board notes that under VA's Adjudication Procedure Manual, the probability of an airman and aviation ordinanceman having exposure to asbestos is minimal.  M21-1.IV.ii.1.I.3.c.  

In support of his claim, the Veteran submitted a March 2012 CT scan of the chest which revealed redemonstration of chronic interstitial changes with pulmonary vascular congestion and pulmonary masses; the findings were noted to suggest prior asbestos exposure.   

In addition, in February 2017, Dr. P.G. (initials used to protect privacy) opined that after carefully reviewing the Veteran's medical history, it is as likely as not that the Veteran's asbestos exposure during military service in the Navy contributed to his diagnosis of amyloidosis.  The physician noted that while working at the Brooklyn and Bremerton Naval Yards, the Veteran was exposed to asbestos without respiratory protection to minimize particle inhalation.  The physician furthermore stated that this was the only time that the Veteran was knowingly exposed to asbestos.  Dr. P.G. reasoned that although the link between asbestos exposure and amyloidosis is not well defined, the pathophysiologic mechanism linking the two is plausible.  Moreover, the physician attached three case reports which describe the development of pulmonary amyloidosis in individuals exposed to asbestos.  He noted that the case reports include specific details regarding pulmonary histology that match the findings from the Veteran's pathology report.  As such, Dr. P.G. concluded that it is not unreasonable that the Veteran's exposure to asbestos during service is as likely as not to have contributed to his amyloidosis.  

The Board finds that Dr. P.G.'s medical opinion is competent and credible.  He was verbally informed of all of the relevant facts necessary to render an accurate professional opinion.   Furthermore, the noted facts are entirely consistent with the Veteran's statements and testimony, as well as with the medical evidence of record.  Therefore, there is no evidence that would call into question the factual accuracy of the physician's opinion.  While the Board notes that there is no indication that the claims file was reviewed in conjunction with this opinion, that fact on its own is not sufficient to discredit a private medical opinion.  See Nieves-Rodriguez, 22 Vet.Ap. at 303 (noting that the "claims file is not a magical or talismanic set of documents, . . . [and] the absence of claims file review . . . does not categorically exclude the possibility that [the examiner] is nevertheless informed of the relevant facts").  In addition, the physician cited to relevant medical literature to support his opinion and rationale.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107  (West 2014).   Although the Board acknowledges that the Veteran's MOS is noted to have a minimal probability of asbestos exposure, the Board nevertheless finds that the Veteran's statements and testimony as to his in-service asbestos exposure to be competent and credible.  Moreover, the March 2012 CT scan findings were noted to suggest prior asbestos exposure and the record does not reflect and pre- or post-service exposure.  The record does not contain any evidence contrary to the Veteran's statements and testimony, nor does it contain a medical nexus opinion which contradicts the February 2017 private medical opinion. 

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for amyloidosis is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for amyloidosis of the lung is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


